Case 1:20-cv-00118-NT Document 25 Filed 02/23/21 Page 1 of 7                        PageID #: 2035




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

CHRISTOPHER C.,                                         )
                                                        )
       Plaintiff                                        )
                                                        )
v.                                                      )       1:20-cv-00118-NT
                                                        )
ANDREW M. SAUL, Commissioner                            )
of Social Security,                                     )
                                                        )
       Defendant                                        )

                      REPORT AND RECOMMENDED DECISION

       On Plaintiff’s application for disability insurance benefits under Title II and

supplemental security income benefits under Title XVI of the Social Security Act,

Defendant, the Social Security Administration Commissioner, found that Plaintiff has

severe impairments but retains the functional capacity to perform substantial gainful

activity. Defendant, therefore, denied Plaintiff’s request for disability benefits. Plaintiff

filed this action to obtain judicial review of Defendant’s final administrative decision

pursuant to 42 U.S.C. § 405(g).

       Following a review of the record, and after consideration of the parties’ arguments,

I recommend the Court affirm the administrative decision.

                                THE ADMINISTRATIVE FINDINGS

       The Commissioner’s final decision is the December 2, 2019, decision of the

Administrative Law Judge. (ALJ Decision, ECF No. 14-8).1 The ALJ’s decision tracks


1
  Because the Appeals Council found no reason to review that decision (R. 1), Defendant’s final decision
is the ALJ’s decision.
Case 1:20-cv-00118-NT Document 25 Filed 02/23/21 Page 2 of 7               PageID #: 2036




the familiar five-step sequential evaluation process for analyzing social security disability

claims, 20 C.F.R. §§ 404.1520, 416.920.

       The ALJ found that Plaintiff has severe, but non-listing-level impairments

consisting of irritable bowel syndrome, obstructive sleep apnea, and idiopathic

hypersomnia. (R. 59.) The ALJ further found that despite his impairments, Plaintiff has

the residual functional capacity (RFC) to perform medium work except that he can

frequently climb, kneel, crouch, and crawl; he must avoid concentrated exposure to

hazards; he must work in proximity (two to three minute walk) to a bathroom; and he is

limited to performing simple, routine tasks. (R. 63.)

       Based on the RFC finding, Plaintiff’s work experience, and the testimony of a

vocational expert, the ALJ concluded that Plaintiff can perform substantial gainful activity

existing in the national economy, including representative occupations of hand packager,

laundry laborer, and store laborer. (R. 72.) The ALJ determined, therefore, that Plaintiff

was not disabled from February 17, 2017, through the date of the ALJ’s decision. (R. 73.)

                                  STANDARD OF REVIEW

       A court must affirm the administrative decision provided the decision is based on

the correct legal standards and is supported by substantial evidence, even if the record

contains evidence capable of supporting an alternative outcome. Manso-Pizarro v. Sec’y

of HHS, 76 F.3d 15, 16 (1st Cir. 1996) (per curiam); Rodriguez Pagan v. Sec’y of HHS,

819 F.2d 1, 3 (1st Cir. 1987). Substantial evidence is evidence that a reasonable mind

might accept as adequate to support a finding. Richardson v. Perales, 402 U.S. 389, 401

(1971); Rodriguez v. Sec’y of HHS, 647 F.2d 218, 222 (1st Cir. 1981). “The ALJ’s findings

                                             2
Case 1:20-cv-00118-NT Document 25 Filed 02/23/21 Page 3 of 7               PageID #: 2037




of fact are conclusive when supported by substantial evidence, but they are not conclusive

when derived by ignoring evidence, misapplying the law, or judging matters entrusted to

experts.” Nguyen v. Chater, 172 F.3d 31, 35 (1st Cir. 1999).

                                        DISCUSSION

       Plaintiff argues that (1) the ALJ erroneously evaluated the medical opinion evidence

in assessing Plaintiff’s RFC and (2) the ALJ’s determination that Plaintiff could perform

jobs that exist in significant numbers in the national economy is not supported by

substantial evidence.

A.     Evaluation of Medical Opinion Evidence

       Plaintiff evidently argues that the ALJ erred when he relied on the state agency

reviewing physicians and psychologists. The ALJ found persuasive the opinions of David

Houston, Ph.D. and Leigh Haskell, Ph.D. that Plaintiff does not suffer from a severe mental

impairment. (R. 70.) While Plaintiff appears to question the ALJ’s reliance on their

opinions, Plaintiff does not cite any specific errors in their analyses and conclusions. In

contrast, the ALJ notes in some detail the record evidence that supports the doctors’

conclusions. (R. 70.) The evidence upon which the ALJ relied supports his findings

regarding Plaintiff’s mental health. To the extent, therefore, Plaintiff challenges the ALJ’s

findings regarding Plaintiff’s mental health impairment, Plaintiff’s argument fails.

         Plaintiff also contends that the ALJ improperly discounted the opinions of his

treating and examining health care providers and erroneously relied upon the state agency

reviewing physicians (Donald Trumbull, M.D., and James Hall, M.D.). Plaintiff argues

the ALJ did not give proper weight to Michael O’Brien, M.D.’s opinion that Plaintiff would

                                             3
Case 1:20-cv-00118-NT Document 25 Filed 02/23/21 Page 4 of 7              PageID #: 2038




need to lie down or rest during the workday due to “sleep/fatigue,” would have to be “off

task” for more than 25% each day, and would be absent from work more than four days

each month. (Exhibit 9F.)

       The ALJ concluded that Dr. O’Brien’s opinions were “not consistent with the

evidence as a whole which shows that [Plaintiff’s] sleep apnea has been fairly well

controlled on CPAP and that he gets seven hours of sleep a night (citing various exhibits);

the reports that Dicyclomide was helping his hypersomnia (citing various exhibits); and

[Plaintiff’s] activities of daily living (citing various exhibits).” (R. 69.) The ALJ’s

conclusion is supported by substantial evidence on the record. For instance, Plaintiff

reported wearing the CPAP “for 6-7 hours, which overall works well” (R. 1864), in July

2017, he reported sleeping from 10:30/11:00 p.m. to 5:35 a.m. (R. 1465), and he has

reported the ability to engage in many activities in daily life, which activities require

concentration and physical mobility. (Exhs. 4E, 6E, 7E, 10E, 15E, 3F, 4F, 7F.) The same

reasoning and evidence support the ALJ’s conclusion that the opinions of Lewis Golden,

M.D., are unpersuasive. (R. 70.)

       The ALJ also supportably relied on the opinions of the state agency reviewing

experts. Plaintiff’s apparent contention that the opinions of Drs. Trumbull and Hall are

unreliable because the ALJ found Plaintiff’s sleep apnea to be a severe impairment while

they did not is unpersuasive. The mere fact that the ALJ’s finding is more favorable to a

plaintiff than the expert opinions upon which the ALJ otherwise relies does not require

remand. In addition, the ALJ reasonably and supportably cited the record medical evidence

that is consistent with the agency expert opinions. (R. 71.)

                                             4
Case 1:20-cv-00118-NT Document 25 Filed 02/23/21 Page 5 of 7                PageID #: 2039




B. Jobs in the Economy (Step 5)

       At Step 5, the ALJ, relying on the testimony of a vocational expert, concluded that

given Plaintiff’s RFC, Plaintiff could perform the occupations of hand packager (30,000

positions), laundry laborer (10,000 positions), and store laborer (18,000 positions). (R. 72.)

The Dictionary of Occupational Titles (DOT) defines the hand packager and store laborer

jobs a reasoning level two jobs. Plaintiff contends that the requirement of the RFC that

Plaintiff is limited to simple, routine tasks rules out DOT reasoning level two jobs, leaving

only laundry laborer, a job he says is not abundant in the national economy.

       Plaintiff’s argument is based on testimony his counsel elicited from the vocational

expert that a restriction to simple routine tasks (part of the ALJ’s RFC finding) is

inconsistent with an ability to carry out detailed instructions. (R. 295.) The DOT states that

general educational development (GED) reasoning level two jobs involve “detailed but

uninvolved” instructions. The alleged conflict between the testimony and the DOT relates

to how the DOT’s “detailed but uninvolved” characterization of the type of instructions

that can exist with reasoning level two jobs corresponds with certain Social Security

Administration terminology for categories of unskilled work (here work involving “simple

routine”). In this District, the issue was evidently generated initially by arguments made

and discussed in Pepin v. Astrue, No. 2:09-cv-464-GZS, 2010 WL 3361841 (D. Me. Aug.

24, 2010) (rec. dec., aff'd Sept. 16, 2010), and has been discussed, most recently, in Michael

H. v. SSA Comm’r, No. 2:17-cv-447-JAW, 2018 WL 4179317 (D. Me. Aug. 31, 2018), rec.

dec., aff’d (Feb. 15, 2019), and Sue M. v. Berryhill, No. 1:17-cv-303-NT, 2018 WL

3698906 (D. Me. Aug. 3, 2018), rec. dec., aff’d 2018 WL 4016431 (Aug. 3, 2018). See

                                              5
Case 1:20-cv-00118-NT Document 25 Filed 02/23/21 Page 6 of 7                PageID #: 2040




also Def.’s Opposition at 13 (identifying additional district decisions).

       Plaintiff’s contention that the ALJ could not rely on the vocational expert’s

testimony due to a conflict between the testimony and the DOT is unpersuasive. In his

questioning, Plaintiff did not reference the “but uninvolved” component of the DOT

definition and asked only about “detailed instructions.” A conflict is not generated where

Plaintiff’s question does not include the complete DOT definition. Rather, the vocational

expert’s answer to the question is only marginally relevant given that the question included

an incomplete definition.

       As the ALJ noted, the three occupations have a DOT specific vocational preparation

(SVP) level of two, which means the jobs are unskilled. See SSR 00-4p, 2000 WL

1898704, at *3 (“unskilled work corresponds to an SVP at 1-2”). “Unskilled work is work

which needs little or no judgment to do simple duties that can be learned on the job in a

short period of time … we consider jobs unskilled if the primary duties are handling,

feeding and offbearing (that is, placing or removing materials from machines which are

automatic or operated by others), or machine tending, and a person can usually learn to do

the job in 30 days, and little specific vocational preparation and judgment are needed.” 20

C.F.R. § 404.1568(a). Given the RFC finding, the vocational expert testimony, and the

SVP level, the ALJ supportably found that work exists in the national economy.

                                       CONCLUSION

       Based on the foregoing analysis, I recommend the Court affirm the administrative

decision.



                                              6
Case 1:20-cv-00118-NT Document 25 Filed 02/23/21 Page 7 of 7                PageID #: 2041




                                         NOTICE

             A party may file objections to those specified portions of a magistrate
      judge’s report or proposed findings or recommended decisions entered
      pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
      court is sought, together with a supporting memorandum, within fourteen
      (14) days of being served with a copy thereof. A responsive memorandum
      shall be filed within fourteen (14) days after the filing of the objection.

             Failure to file a timely objection shall constitute a waiver of the right
      to de novo review by the district court and to appeal the district court's order.

                                          /s/ John C. Nivison
                                          U.S. Magistrate Judge

Dated this 23rd day of February, 2021.




                                             7
